Exhibit 10.1

OTONOMY, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Otonomy, Inc. (the “Company”), and Dean Hakanson, M.D. (“Executive”) as of the
date the Company and Executive have each executed this Agreement, as set forth
below. The terms of this Agreement will become effective on April 6, 2015 (the
“Effective Date”).

1. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as the
Company’s Chief Medical Officer. Executive will render such business and
professional services in the performance of Executive’s duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the Company’s Chief Executive Officer. The period of Executive’s employment
under this Agreement is referred to herein as the “Employment Term.”

(b) Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Company’s Board of Directors (the “Board”). Executive further
agrees to comply with all Company policies, including, for the avoidance of any
doubt, any insider trading policies and compensation clawback policies currently
in existence or that may be adopted by the Company during the Term.

(c) Term of Agreement. The Agreement shall have an initial term of 4 years (the
“Initial Term”) commencing on the Effective Date, subject to earlier termination
as provided in this Agreement. Unless either party gives at least 90 days’
notice prior to the expiration of the Initial Term or the then-current
Additional Term (as hereinafter defined), as applicable, this Agreement shall be
renewed for a period of 1 year (each, an “Additional Term”), in each case,
commencing on the expiration of the Initial Term or the then-current Additional
Term, as the case may be, subject to earlier termination as provided in
Section 7 of this Agreement. In the event of a Change of Control, if there is
less than twelve (12) months remaining in the Initial Term or then-current
Additional Term, as applicable, the term will automatically extend until the
twelve (12) month anniversary following the Change of Control. If Executive
becomes entitled to benefits under Section 7 during the Initial Term or the
then-current Additional Term of this Agreement, the Agreement will not terminate
until all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.

2. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance



--------------------------------------------------------------------------------

benefits depending on the circumstances of Executive’s termination of employment
with the Company.

3. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $330,000 as compensation for services (the “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and be subject to the usual, required withholdings.

(b) Target Bonus. As of the Company’s 2015 fiscal year, Executive will be
eligible to receive an annual bonus of up to forty percent (40%) of Executive’s
Base Salary, less applicable withholdings, upon achievement of performance
objectives to be determined by the Board in its sole discretion (the “Target
Bonus”). The Target Bonus, or any portion thereof, will be paid as soon as
practicable after the Board determines that the Target Bonus has been earned,
but in no event shall the Target Bonus be paid after the later of (i) the
fifteenth (15th) day of the third (3rd) month following the close of the
Company’s fiscal year in which the Target Bonus is earned or (ii) March 15
following the calendar year in which the Target Bonus is earned. Any Target
Bonus will be prorated for the number of months during the applicable fiscal
year in which Executive provided services to the Company. Subject to Section 7,
Executive must remain an employee of the Company on the date the Target Bonus is
paid in order to receive such Target Bonus.

(c) Stock Option. It will be recommended to the Board of Directors (or a
committee thereof) that Executive be granted a stock option to purchase 115,000
shares at an exercise price equal to the fair market value on the date of grant
(the “Option”). Subject to the accelerated vesting provisions set forth herein,
the Option will vest as to 25% of the shares subject to the Option one (1) year
after the Option’s date of grant, and as to 1/48th of the shares subject to the
Option monthly thereafter on the same day of the month as the Option’s date of
grant (and if there is no corresponding day, the last day of the month), so that
the Option will be fully vested and exercisable four (4) years from the Option’s
date of grant, subject to Executive continuing to provide services to the
Company through the relevant vesting dates. Except as provided herein, the
Option will be subject to the terms, definitions and provisions of the Company’s
2014 Equity Incentive Plan (the “Option Plan”) and the stock option agreement by
and between Executive and the Company (the “Option Agreement”), both of which
documents are incorporated herein by reference.

(d) Review and Adjustments. Executive’s Base Salary, Target Bonus, and other
compensatory arrangements will be subject to review and adjustment in accordance
with the Company’s applicable policies, subject to Executive’s ability to resign
for Good Reason and receive severance benefits as set forth in Section 7.

4. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

 

-2-



--------------------------------------------------------------------------------

5. Vacation. Executive will be entitled to paid vacation of one-hundred and
sixty (160) business hours per year in accordance with the Company’s vacation
policy, with the timing and duration of specific hours off mutually and
reasonably agreed to by the parties hereto.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. In addition, to assist with Executive’s relocation from
Morristown, New Jersey to San Diego, California, the Company will reimburse the
following documented costs incurred by Executive either directly to Executive or
to the applicable vendor, provided that Executive completes Executive’s
relocation on or prior to September 1, 2015:

(a) Relocation of standard household goods, including two cars, up to $25,000.

(b) Lease breakage fees, up to $10,000.

(c) One one-way coach airfare ticket for Executive and Executive’s spouse to San
Diego.

(d) Temporary living expenses in San Diego for up to ninety (90) days and up to
$4,500 per month, including lodging, car rental, storage, and other relocation
related expenses.

In the event that any expense reimbursements are taxable to Executive, such
reimbursements will be made in the time frame specified by Treasury Regulation
Section 1.409A-3(i)(1)(iv) unless another time frame that complies with or is
exempt from “Section 409A” (as defined below) is specified in the Company’s
expense reimbursement policy.

7. Severance Benefits.

(a) Termination Outside the Change of Control Period. If, outside of the Change
of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 8, Executive will receive the following
severance benefits:

(i) Salary Severance. Continuing payments of severance pay at a rate equal to
Executive’s Base Salary, at the highest rate in effect during the Term, for nine
(9) months from the date of Executive’s termination of employment, which will be
paid in accordance with the Company’s regular payroll procedures.

(ii) Bonus Severance. Executive will receive a lump-sum payment, payable in
accordance with the Company’s regular payroll procedures, equal to the portion
of the Executive’s Target Bonus as in effect for the fiscal year in which
Executive’s termination of employment occurs prorated based on the actual amount
of time Executive was employed by the Company during the fiscal year (or the
relevant performance period if something different than a fiscal year) during
which the termination occurs.

 

-3-



--------------------------------------------------------------------------------

(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of nine (9) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to Executive a taxable monthly
payment payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s termination of
employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
nine (9) payments. For the avoidance of doubt, the taxable payments in lieu of
COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings. Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines in its sole discretion that it cannot provide
the payments contemplated by the preceding sentence without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), Executive will not receive such payment or any further reimbursements for
COBRA premiums.

(iv) Equity. Vesting acceleration of Executive’s outstanding unvested Equity
Awards on the date of Executive’s termination equal to the number of shares
subject to each such Equity Award that would have vested had Executive remained
an employee of the Company for an additional twelve (12) months following the
date of termination. If, however, an outstanding Equity Award is to vest and/or
the amount of the Equity Award to vest is to be determined based on the
achievement of performance criteria, then the Equity Award will vest as to
twenty-five percent (25%) of the amount of the Equity Award assuming the
performance criteria had been achieved at target levels for the relevant
performance period(s).

(b) Termination without Cause or Resignation for Good Reason within the Change
of Control Period. If, within the Change of Control Period, the Company or its
Affiliates terminate Executive’s employment with the Company or its Affiliates,
respectively, other than for Cause, death or Disability, or Executive resigns
from such employment for Good Reason, then, subject to Section 8, Executive will
receive the following severance benefits from the Company:

(i) Salary Severance. A lump sum severance payment equal to twelve (12) months
of Executive’s Base Salary, at the highest rate in effect during the Term, which
will be paid in accordance with the Company’s regular payroll procedures. For
the avoidance of doubt, if (A) Executive incurred a termination prior to a
Change of Control that qualifies Executive for severance payments under
Section 7(a)(i); and (B) a Change of Control occurs within the three (3)-

 

-4-



--------------------------------------------------------------------------------

month period following Executive’s termination of employment that qualifies
Executive for the superior benefits under this Section 7(b)(i), then Executive
shall be entitled to a lump-sum payment of the amount calculated under this
Section 7(b)(i), less amounts already paid under Section 7(a)(i).

(ii) Bonus Severance. Executive will receive a lump-sum payment, payable in
accordance with the Company’s regular payroll procedures, equal to one hundred
percent (100%) of the higher of (A) Executive’s target bonus as in effect for
the fiscal year in which the Change of Control occurs or (B) Executive’s target
bonus as in effect for the fiscal year in which Executive’s termination of
employment occurs. For avoidance of doubt, the amount paid to Executive pursuant
to this Section 7(b)(ii) will not be prorated based on the actual amount of time
Executive is employed by the Company during the fiscal year (or the relevant
performance period if something different than a fiscal year) during which the
termination occurs.

(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of twelve (12) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COC COBRA Premiums”). However, if the Company determines in its sole
discretion that it cannot pay the COC COBRA Premiums without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue Executive’s group
health coverage in effect on the date of Executive’s termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to twelve (12) payments. For the avoidance of doubt, the taxable
payments in lieu of COBRA Premiums may be used for any purpose, including, but
not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings. Notwithstanding anything to the contrary under this
Agreement, if at any time the Company determines in its sole discretion that it
cannot provide the payments contemplated by the preceding sentence without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Executive will not receive such payment or any
further reimbursements for COBRA premiums.

(d) Equity. Vesting acceleration of one hundred percent (100%) of Executive’s
outstanding unvested Equity Awards on the date of Executive’s termination. If,
however, an outstanding Equity Award is to vest and/or the amount of the Equity
Award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to one hundred percent (100%) of
the amount of the Equity Award assuming the performance criteria had been
achieved at target levels for the relevant performance period(s).

(e) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason)

 

-5-



--------------------------------------------------------------------------------

or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(f) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

(g) Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(h) Transfer between the Company and Affiliates. For purposes of this Section 7,
if Executive’s employment with the Company or one of its Affiliates terminates,
Executive will not be determined to have been terminated without Cause, provided
Executive continues to remain employed by the Company or one of its Affiliates
(e.g., upon transfer from on Affiliate to another); provided, however, that the
parties understand and acknowledge that any such termination could potentially
result in Executive’s ability to resign for Good Reason.

(i) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 7 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity. Executive will be entitled to no benefits, compensation
or other payments or rights upon termination of employment other than those
benefits expressly set forth in this Section 7.

8. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Sections 7(a) or 7(b) will be subject to (i) Executive resigning
from all positions Executive may hold as an officer or director of the Company
or any Affiliates and executing all documents the Company determines, in its
sole discretion, are necessary to effectuate such resignations prior to the
Release Deadline (as defined below) (such resignation and execution of
applicable documents, the “Resignations”), and (ii) Executive signing and not
revoking a separation agreement and release of claims in a form attached hereto
as Exhibit A (the “Release”) and provided that such Release becomes effective
and irrevocable no later than sixty (60) days following the termination date
(such deadline, the “Release Deadline”). If the Resignations and the Release do
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement. In no event
will severance payments or benefits be paid or provided until the Resignations
and the Release become effective and irrevocable. Except as required by
Section 8(b), any installment payments that would have been made to Executive
prior to the Resignations and the Release becoming effective and irrevocable but
for the preceding sentence will be paid to Executive on the first regularly
scheduled Company payroll date following the date

 

-6-



--------------------------------------------------------------------------------

the Resignations and the Release becomes effective and irrevocable, and the
remaining payments will be made as provided in the Agreement.

(b) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by
Section 8(b)(iii). Except as required by Section 8(b)(iii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments.

 

-7-



--------------------------------------------------------------------------------

(vi) To the extent that any taxable reimbursements of expenses or in-kind
benefits are provided, they shall be made in accordance with Section 409A,
including, but not limited to the following provisions: (i) the amount of any
such expense reimbursement or in-kind benefit provided during Executive’s
taxable year shall not affect any expenses eligible for reimbursement in any
other taxable year; (ii) the reimbursement of the eligible expense shall be made
no later than the last day of the Executive’s taxable year that immediately
follows the taxable year in which the expense was incurred; and (iii) the right
to any reimbursement shall not be subject to liquidation or exchange for another
benefit or payment.

(vii) The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

9. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section 9, would be
subject to the excise tax imposed by Section 4999 of the Code, then Executive’s
severance benefits under Section 7 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. If a reduction
in severance and other benefits constituting “parachute payments” is necessary
so that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by a nationally recognized
certified professional services firm selected by the Company, the Company’s
legal counsel or such other person or entity to which the parties mutually agree
(the “Firm”) immediately prior to Change of Control, whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of

 

-8-



--------------------------------------------------------------------------------

making the calculations required by this Section 9, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 5.

10. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Affiliate. “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Section 424(e) and
(1) of the Code.

(b) Cause. “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s conviction of, or plea of nolo contendere to, any
felony or any crime involving moral turpitude or dishonesty; (ii) Executive’s
participation in a fraud or material act of dishonesty against the Company or
any Affiliate; (iii) Executive’s willful and material breach of Executive’s
duties hereunder that is not cured within thirty (30) days after Executive’s
receipt of written notice from the Board of such breach; (iv) Executive’s
intentional and material damage to the property of the Company or an Affiliate;
(v) Executive’s material breach of the Proprietary Information and Inventions
Agreement; or (vi) Executive’s failure to cooperate fully with the Company in
connection with any and all existing or future litigation, arbitrations,
mediations or investigations whether internal or brought by or against the
Company or any of its Affiliates in which the Company reasonably deems
Executive’s cooperation is necessary or desirable. Notwithstanding the
foregoing, prior to determining that “Cause” under this Section 10(b) has
occurred, the Company shall (A) provide to Executive in writing, in reasonable
detail, the reasons for the determination that such Cause exists, (B) other than
with respect to clause (iii), above, which specifies the applicable period of
time for Executive to remedy his or her breach, afford Executive a reasonable
opportunity to remedy any such breach, unless the Board determines in good faith
that such opportunity would be futile or result in material harm to the Company
or its Affiliates, and (C) make any decisions that such Cause exists in good
faith.

(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(d) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

(e) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board

 

-9-



--------------------------------------------------------------------------------

prior to the date of the appointment or election. For purposes of this clause
(ii), if any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change of Control; or

(f) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

(g) For purposes of this definition, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(h) Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

(i) Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(j) Change of Control Period. “Change of Control Period” means the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.

(k) Code. “Code” means the Internal Revenue Code of 1986, as amended.

(l) Deferred Payment. “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

 

-10-



--------------------------------------------------------------------------------

(m) Disability. “Disability” means that the Employee has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate the
Employee’s employment. In the event that the Employee resumes the performance of
substantially all of Executive’s duties hereunder before the termination of
Executive’s employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

(n) Equity Awards. “Equity Awards” means Executive’s outstanding stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards, including, for the avoidance of any doubt, the Option (to the extent
outstanding).

(o) Good Reason. “Good Reason” means Executive’s resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent: (i) a material diminution of Executive’s authority,
duties or responsibilities relative to Executive’s authority, duties or
responsibilities in effect immediately prior to such diminution; (ii) a material
reduction by the Company in the salary or bonus opportunity of the Executive as
in effect immediately prior to such reduction; (iii) the relocation of Executive
to a facility or a location more than thirty (30) miles from Executive’s
then-present location; or (iv) any other action that constitutes a material
breach by the Company of its obligations to Executive under this Agreement.
Executive’s resignation will not be deemed to be for Good Reason unless
Executive has first provided the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within ninety (90) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date the Company receives
such notice, and such condition has not been cured during such period.

(p) Section 409A. “Section 409A” means Section 409A of the Code and any final
regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.

(q) Section 409A Limit. “Section 409A Limit” will mean two (2) times the lesser
of: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Executive’s separation from service
occurred.

11. Confidential Information Agreement. As a condition of Executive’s continuing
employment, Executive is required to sign and comply with an At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement in
substantially the same form as

 

-11-



--------------------------------------------------------------------------------

attached hereto as Exhibit B (the “Confidential Information Agreement”) which
requires, among other provisions, the assignment of patent rights to any
invention made during Executive’s employment at the Company, and non-disclosure
of Company proprietary information. In the event of any dispute or claim
relating to or arising out of Executive’s employment relationship, Executive and
the Company agree that (i) any and all disputes between Executive and the
Company shall be fully and finally resolved by binding arbitration,
(ii) Executive is waiving any and all rights to a jury trial but all court
remedies will be available in arbitration, (iii) all disputes shall be resolved
by a neutral arbitrator who shall issue a written opinion, (iv) the arbitration
shall provide for adequate discovery, and (v) the Company shall pay all the
arbitration fees, except an amount equal to the filing fees Executive would have
paid had Executive filed a complaint in a court of law.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Otonomy, Inc.

Attn: Chief Executive Officer

6275 Nancy Ridge Drive, Suite 100

San Diego, CA 92121

If to Executive:

at the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Integration. This Agreement, the Option Plan, the Option Agreement, and the
Confidential Information Agreement represent the entire agreement and
understanding between the parties as to the subject matter herein and supersede
all prior or contemporaneous agreements whether written or oral, including, for
the avoidance of any doubt, the Offer Letter Agreement by

 

-12-



--------------------------------------------------------------------------------

and between Executive and the Company dated March 5, 2015. This Agreement may be
modified only by agreement of the parties by a written instrument executed by
the parties that is designated as an amendment to this Agreement.

16. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

18. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

19. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

20. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

21. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

 

COMPANY: OTONOMY, INC. /s/ David A. Weber Date: 12 March
2015                                 David A. Weber, Ph.D. President & Chief
Executive Officer

 

EXECUTIVE:

/s/ Dean Hakanson

Date: 17 March 2015                                 Dean Hakanson, M.D.

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE

OR RESIGNATION FOR GOOD REASON

In consideration of the payments and other benefits set forth in the Employment
Agreement dated March 17, 2015 (the “Employment Agreement”), to which this form
is attached, I, Dr. Dean Hakanson, hereby furnish OTONOMY, INC. (the “Company”),
with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by Section 7 of the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, Affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver. This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended).

Notwithstanding the foregoing, nothing in this Release and Waiver shall
constitute a release by me of any claims or damages based on any right I may
have to enforce the Company’s executory obligations under the Agreement, any
right I may have to vested or earned compensation and benefits, or my
eligibility for indemnification under applicable law, Company governance
documents, my indemnification agreement with the Company or under any applicable
insurance policy with respect to my liability as an employee or officer of the
Company.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.

 

-15-



--------------------------------------------------------------------------------

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired.

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:

 

By:

 

Name:

 

 

-16-